El Juez Asociado Sewob Hutchison
emitió la opinión del tribunal.
 Ernesto Collazo Rodríguez y su esposa vendieron en diciembre 8 de 1936 cierta casa y solar por la suma de mil dólares y junto con ellos su derecho de hogar seguro en dicha propiedad por la suma de quinientos dólares. El Registrador se negó a inscribir la escritura por falta de autorización jurisdiccional, toda vez que la finca se hallaba inscrita como el hogar seguro de los vendedores y de sus hijos menores de edad.
En una escritura notarial fechada 20 de mayo de 1935 Collazo y su esposa hicieron constar que habían establecido su residencia y la de sus hijos en dicha casa y que la habían convertido en el hogar seguro de ellos y “en beneficio de los hijos habidos en el matrimonio.” Expresaron su deseo de que a la muerte de cualquiera de ellos el derecho de hogar seguro quedara a beneficio del cónyuge superviviente y des-pués de la muerte de ambos quedara dicho derecho a benefi-cio de sus hijos. En la misma escritura solicitaban se inscri-biera la propiedad como el hogar seguro de ellos y de sus hijos, “a tenor de lo dispuesto en los artículos 541 y siguien-tes del Código Civil.”
La sección 1 de la Ley de Hogar Seguro, que figura ahora como el artículo 541 del Código Civil, edición de 1930, provee:
“Todo jefe de familia, que tenga familia, tendrá derecho a una finca de hogar seguro, hasta el valor de quinientos dólares, en una estancia, plantación o predio de terreno y en los edificios contenidos en el mismo, que le pertenezca o que posea legalmente, en virtud de arrendamiento o en otra forma, y estuviere ocupado por él o ella como su residencia. ...”
La sección 2 (artículo 542 del Código Civil, edición de 1930) dispone:
*165“Dicha exención continuará después de la muerte del jefe de familia, a beneficio del esposo o esposa superviviente, mientras él o ella continúe ocupando dicho hogar seguro, y después de la muerte de ambos, esto es, del esposo y de la esposa, a beneficio de sus hijos, hasta que el menor de éstos haya llegado a la edad de veinte y un años. ...”
En vida de los padres los Rijos no tienen interés (estate) alguno en la finca. El contexto de la escritura milita fuerte-mente contra la existencia de una intención de transferir o de conferir a los Rijos semejante interés. La solicitud de que se inscribiera la finca como el Rogar seguro de los padres y de sus Rijos “a tenor de lo dispuesto en los artículos 541 y siguientes del Código Civil,” no confirió a estos últimos mayor dereclro, título o interés que el conferídoles por la ley. La inscripción de la propiedad de conformidad con tal soli-citud, no operaba como una carga contra el título.
Nuestra Ley de Hogar Seguro difiere de la de California y de la de otros Estados. Los casos de Illinois citados por el registrador no van tan lejos como desea él que vayamos. Éstos son: Zachmann v. Zachmann, 201 Ill. Rep. 380; Mc Gee v. McGee, 91 Ill. 548; Best v. Jenks, 123 Ill. 447; In Re Brown, 204 Ill. A. 596 y Gaunt v. Stevens, 241 Ill. 542, 89 N.E. 812. Véase también 13 R.C.L. 622, sección 82; 56 L. R.A. 33; Brown v. Coon, 36 Ill. 243, 85 Am. Dec. 402.
Cualquier cuestión relativa a una enmienda compete a la Legislatura, mas no a los tribunales.

Debe revocarse la nota recurrida.